Exhibit 10.1

AMENDMENT NO. 1 TO RIGHTS AGREEMENT

THIS AMENDMENT NO. 1 TO RIGHTS AGREEMENT (the “Amendment”) is made as of the
24th day of August, 2009, by and between CHARLOTTE RUSSE HOLDING, INC., a
Delaware corporation (the “Company”), and MELLON INVESTOR SERVICES LLC (the
“Rights Agent”).

WHEREAS, the Company is entering into an Agreement and Plan of Merger (as the
same may be amended from time to time, the “Merger Agreement”), among the
Company, Advent CR Holdings, Inc., a Delaware corporation (“Parent”), and Advent
CR, Inc., a Delaware corporation and a wholly-owned subsidiary of Parent
(“Purchaser”), pursuant to which Purchaser will: (i) make a tender offer to
acquire all of the issued and outstanding shares of common stock of the Company,
par value $0.01 per share (“Common Stock”), including the associated Rights, on
the terms and subject to the conditions set forth in the Merger Agreement (such
tender offer, as it may be amended from time to time, is referred to in this
Amendment as the “Offer”), (ii) be granted an irrevocable option to acquire
certain additional shares of Common Stock directly from the Company on the terms
and subject to the conditions set forth in the Merger Agreement (the “Top-Up
Option”), and (iii) after acquiring shares of Common Stock, including the
associated Rights, pursuant to the Offer (and, if applicable, the Top-Up
Option), Purchaser will merge with and into the Company upon the terms and
subject to the conditions set forth in the Merger Agreement;

WHEREAS, the Company and the Rights Agent are parties to that certain Rights
Agreement, dated August 13, 2008 (the “Rights Agreement”);

WHEREAS, the Company desires to amend the Rights Agreement in connection with
the execution and delivery of the Merger Agreement;

WHEREAS, Section 27 of the Rights Agreement provides that, prior to the
Distribution Date, the Company and the Rights Agent shall, if the Company so
directs, supplement or amend any provision of the Rights Agreement without the
approval of any holders of Rights, any such supplement or amendment to be
evidenced by a writing signed by the Company and the Rights Agent;

WHEREAS, the Board of Directors of the Company has approved this Amendment and
authorized its appropriate officers to execute and deliver the same to the
Rights Agent; and

WHEREAS, pursuant to Section 27 of the Rights Agreement, the Company has
delivered to the Rights Agent a certificate signed by the Chief Financial
Officer of the Company certifying that the Amendment is in compliance with the
terms of Section 27 of the Rights Agreement.

NOW, THEREFORE, in accordance with the procedures for amendment of the Rights
Agreement set forth in Section 27 thereof, and in consideration of the foregoing
and the mutual agreements herein set forth, the parties hereby agree as follows:

1. Capitalized terms that are not otherwise defined herein shall have the
meanings ascribed to them in the Rights Agreement.

 

1.



--------------------------------------------------------------------------------

2. The definition of “Acquiring Person” set forth in Section 1(a) of the Rights
Agreement is amended by adding the following sentence to the end of that
section:

“Notwithstanding the foregoing, no Person shall be or become an Acquiring Person
by reason of (i) the execution and delivery of the Agreement and Plan of Merger,
dated as of August 24, 2009, among Advent CR Holdings, Inc., a Delaware
corporation (“Parent”), Advent CR, Inc., a Delaware corporation and a
wholly-owned subsidiary of Parent (“Purchaser”), and the Company (as the same
may be amended from time to time, the “Merger Agreement”) or any amendment
thereto, (ii) the purchase by Purchaser of Common Shares, including the
associated Rights, pursuant to (A) a tender offer to acquire all of the issued
and outstanding Common Shares, including the associated Rights, to be commenced
by Purchaser pursuant to, and on the terms and subject to the conditions set
forth in, the Merger Agreement (such tender offer, as it may be amended from
time to time, is referred to in this Agreement as the “Offer”) or (B) an
irrevocable option to acquire certain additional shares of Common Shares
directly from the Company, granted by the Company to Purchaser on the terms and
subject to the conditions set forth in the Merger Agreement (the “Top-Up
Option”), (iii) the merger of Purchaser with and into the Company pursuant to,
and on the terms and subject to the conditions set forth in, the Merger
Agreement (the “Merger”), or (iv) the consummation of any other transaction
contemplated by the Merger Agreement.”

3. The definition of “Shares Acquisition Date” in Section l(n) of the Rights
Agreement is hereby amended by adding the following sentence to the end of that
section:

“Notwithstanding anything else set forth in this Agreement, no Shares
Acquisition Date shall be deemed to have occurred by reason of (i) the execution
and delivery or amendment of the Merger Agreement, (ii) the purchase by
Purchaser of Common Shares, including the associated Rights, pursuant to the
Offer (and, if applicable, the Top-Up Option), (iii) the Merger, or (iv) the
consummation of any other transaction contemplated by the Merger Agreement.”

4. Section 3(a) of the Rights Agreement is hereby amended by adding the
following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no Distribution Date
shall be deemed to have occurred by reason of (i) the execution and delivery or
amendment of the Merger Agreement, (ii) the purchase by Purchaser of Common
Shares, including the associated Rights, pursuant to the Offer (and, if
applicable, the Top-Up Option), (iii) the Merger, or (iv) the consummation of
any other transaction contemplated by the Merger Agreement.”

5. Section 7(a)(i) of the Rights Agreement is hereby amended to delete the
phrase “(the “Final Expiration Date”)” so that it shall read as follows:

“(i) the close of business on April 25, 2018,”

 

2.



--------------------------------------------------------------------------------

6. Section 7(a) is further amended by deleting the word “or” at the end of
Section 7(a)(ii) and by adding the following clause immediately following the
word “hereof” in Section 7(a)(iii):

“, or (iv) the moment in time immediately prior to the Effective Time on the
Effective Date (each as defined in Section 1.6 of the Merger Agreement) (the
earlier to occur of the events described in clauses (i) and (iv) of this
Section 7(a) shall be referred to as the “Final Expiration Date”). The Company
shall give the Rights Agent reasonable advance written notice of the Effective
Time; provided, however, that if the Company is the surviving entity under the
Merger Agreement, the Company shall give the Rights Agent prompt written notice
of the Effective Time.”

7. Section 11(a)(ii) of the Rights Agreement is hereby amended by adding the
following sentence to the end of that section:

“Notwithstanding anything else set forth in this Agreement, no event requiring
an adjustment under this Section 11(a)(ii) shall be deemed to have occurred by
reason of (i) the execution and delivery or amendment of the Merger Agreement,
(ii) the purchase by Purchaser of Common Shares, including the associated
Rights, pursuant to the Offer (and, if applicable, the Top-Up Option), (iii) the
Merger, or (iv) the consummation of any other transaction contemplated by the
Merger Agreement.”

8. Sections 13(a)(x) and (y) of the Rights Agreement are amended to read as
follows:

“(x) the Company shall consolidate with, or merge with and into, any Interested
Stockholder, or if in such merger or consolidation all holders of Common Shares
are not treated alike, any other Person, (y) any Interested Stockholder, or if
in such merger or consolidation all holders of Common Shares are not treated
alike, any other Person shall consolidate with the Company, or merge with and
into the Company, and the Company shall be the continuing or surviving
corporation of such merger (other than, in the case of either transaction
described in (x) or (y), (i) a merger or consolidation which would result in all
of the voting power represented by the securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into securities of the surviving entity) all
of the voting power represented by the securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation and
the holders of such securities not having changed as a result of such merger or
consolidation, (ii) the execution and delivery or amendment of the Merger
Agreement, (iii) the purchase by Purchaser of Common Shares, including the
associated Rights, pursuant to the Offer (and, if applicable, the Top-Up
Option), (iv) the Merger, or (v) the consummation of any other transaction
contemplated by the Merger Agreement),”

The remaining portion of Section 13(a) shall be unchanged and shall remain in
full force and effect.

 

3.



--------------------------------------------------------------------------------

9. The first phrase of Section 13(c) of the Rights Agreement is hereby amended
to read as follows:

“The Company shall not consummate any such consolidation, merger, sale or
transfer (provided that, throughout this Section 13(c), such consolidation or
merger shall not be deemed to include (i) the execution and delivery or
amendment of the Merger Agreement, (ii) the purchase by Purchaser of Common
Shares, including the associated Rights, pursuant to the Offer (and, if
applicable, the Top-Up Option), (iii) the Merger, or (iv) the consummation of
any other transaction contemplated by the Merger Agreement) unless the Principal
Party shall have a sufficient number of authorized Common Shares that have not
been issued or reserved for issuance to permit the exercise in full of the
Rights in accordance with this Section 13 and unless prior thereto the Company
and each Principal Party and each other Person who may become a Principal Party
as a result of such consolidation, merger, sale or transfer shall have
(i) executed and delivered to the Rights Agent a supplemental agreement
providing for the terms set forth in paragraphs (a) and (b) of this Section 13
and (ii) prepared, filed and had declared and remain effective a registration
statement under the Act on the appropriate form with respect to the Rights and
the securities exercisable upon exercise of the Rights and further providing
that, as soon as practicable after the date of any consolidation, merger, sale
or transfer of assets mentioned in paragraph (a) of this Section 13, the
Principal Party at its own expense will: . . .”

The remaining portion of Section 13(c) shall be unchanged and shall remain in
full force and effect.

10. Section 13(d)(i) of the Rights Agreement is hereby amended to read as
follows:

“(i) consolidate with (other than by the execution and delivery or amendment of
the Merger Agreement; the purchase by Purchaser of Common Shares, including the
associated Rights, pursuant to the Offer (and, if applicable, the Top-Up
Option); the Merger; or the consummation of any other transaction contemplated
by the Merger Agreement,”

11. Section 13(d)(ii) of the Rights Agreement is hereby amended to read as
follows:

“(ii) merge with or into (other than by the execution and delivery or amendment
of the Merger Agreement; the purchase by Purchaser of Common Shares, including
the associated Rights, pursuant to the Offer (and, if applicable, the Top-Up
Option); the Merger; or the consummation of any other transaction contemplated
by the Merger Agreement,”

12. The Rights Agreement, as amended by this Amendment, shall remain in full
force and effect in accordance with its terms.

13. All the covenants and provisions of this Amendment by or for the benefit of
the Company or the Rights Agent shall bind and inure to the benefit of their
respective successors and assigns hereunder.

14. Nothing in this Amendment shall be construed to give to any person or
corporation other than the Company, the Rights Agent and the registered holders
of the Rights Certificates (and, prior to the Distribution Date, the Common
Stock) any legal or equitable right, remedy or claim under this Amendment; but
this Amendment shall be for the sole and exclusive benefit of the Company, the
Rights Agent and the registered holders of the Rights Certificates (and, prior
to the Distribution Date, the Common Stock).

15. If any term, provision, covenant or restriction of this Amendment is held by
a court of competent jurisdiction or other authority to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Amendment shall remain in full force and effect and shall
in no way be affected, impaired or invalidated; provided, however, that if such
excluded provisions shall adversely affect the rights, immunities, duties or
obligations of the Rights Agent, the Rights Agent shall be entitled to resign
immediately.

 

4.



--------------------------------------------------------------------------------

16. This Amendment shall be deemed to be a contract made under the laws of the
State of Delaware and for all purposes shall be governed by and construed in
accordance with the laws of such State applicable to contracts to be made and
performed entirely within such State; provided, however, that all provisions
regarding the rights, duties and obligations of the Rights Agent shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.

17. This Amendment may be executed in any number of counterparts and each of
such counterparts shall for all purposes be deemed to be an original, and all
such counterparts shall together constitute but one and the same instrument.

18. The Company hereby certifies to the Rights Agent that this Amendment is in
compliance with Section 27 of the Rights Agreement.

19. The Rights Agent shall not be subject to, nor be required to interpret or
comply with, nor determine if any Person has complied with, the Merger
Agreement, even though reference thereto may be made in this Amendment or the
Rights Agreement.

20. By its execution and delivery hereof, the Company directs the Rights Agent
to execute this Amendment.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

5.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties herein have caused this Amendment to be duly
executed and attested, all as of the date and year first above written.

 

CHARLOTTE RUSSE HOLDING, INC. By:  

/s/ John D. Goodman

Name:   John D. Goodman Title:   Chief Executive Officer

 

Attest:  

/s/ Frederick G. Silny

Name:   Frederick G. Silny Title:   Chief Financial Officer, Executive Vice
President, Corporate Secretary and Treasurer

 

MELLON INVESTOR SERVICES LLC, as Rights Agent By:  

/s/ Tiffany J. Skiles

Name:  

Tiffany J. Skiles

Title:  

Vice President